Title: To Thomas Jefferson from Robert Smith, 7 January 1805
From: Smith, Robert
To: Jefferson, Thomas


                  
                     Sir, 
                     Jan. 7. 1805
                  
                  I take the liberty of informing you that with Mr. Wm. Smith came Mrs. Hall the Sister of Mrs. Rt. Smith and Mrs. Hughes our friend—
                  Mr. Williams is at Genl. Wilkinsons with his two daughters Prudentia and Kitty—
                  Y.H.S.
                  
                     Rt Smith 
                     
                  
                  
                     
                        [Note by TJ:]
                     
                     Mr. Wm. Smith
                     Mrs. Hall
                     Mrs. Hughes
                     Mr. Williams
                     and the miss Williamses
                  
               